        Case 2:18-cv-07720-JFW-PJW Document 16-1 Filed 10/15/18 Page 1 of 23 Page ID #:230



                    1   MORGAN, LEWIS & BOCKIUS LLP
                        Charles J. Malaret, Bar No. 144001
                    2   charles.malaret@morganlewis.com
                        Kathryn T. McGuigan, Bar No. 232112
                    3   kathryn.mcguigan@morganlewis.com
                        Emily L. Calmeyer, Bar No. 307432
                    4   emily.calmeyer@morganlewis.com
                        300 South Grand Avenue
                    5   Twenty-Second Floor
                        Los Angeles, CA 90071-3132
                    6   Tel: +1.213.612.2500
                        Fax: +1.213.612.2501
                    7
                        Attorneys for Defendants,
                    8   RAYMOND FU and SHISEIDO AMERICAS
                        CORPORATION (f/k/a GIARAN, INC.)
                    9
                 10                                UNITED STATES DISTRICT COURT
                 11                              CENTRAL DISTRICT OF CALIFORNIA
                 12
                        VASO GOUNTOUMAS, an individual,            Case No. 2:18-CV-07720-JFW-PJW
                 13
                                                Plaintiff,         MEMORANDUM OF POINTS
                 14                                                AND AUTHORITIES IN
                                          vs.                      SUPPORT OF DEFENDANTS’
                 15                                                MOTION TO COMPEL
                        GIARAN, INC., a Delaware                   ARBITRATION AND TO
                 16     corporation; RAYMOND FU, an                DISMISS, OR IN THE
                        individual, and DOES 1-10, inclusive,      ALTERNATIVE STAY ACTION
                 17
                                                Defendants.        [Notice of Motion and Motion;
                 18                                                Declarations of Charles J. Malaret
                                                                   and Yun “Raymond” Fu In Support
                 19                                                Thereof; and [Proposed] Order filed
                                                                   concurrently herewith]
                 20
                                                                   Honorable John F. Walter
                 21                                                Place:  Courtroom 7A
                                                                           United States Courthouse
                 22                                                        350 W. 1st Street
                                                                           Los Angeles, CA 90012
                 23
                                                                   Date:    November 19, 2018
                 24                                                Time:    1:30 p.m.
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                 MEMORANDUM OF POINTS & AUTHORITIES ISO
   LOS ANGELES
                        DB2/ 35074412.2                         DEFENDANTS’ MOTION TO COMPEL ARBITRATION
        Case 2:18-cv-07720-JFW-PJW Document 16-1 Filed 10/15/18 Page 2 of 23 Page ID #:231



                    1                                            TABLE OF CONTENTS
                    2                                                                                                                    Page
                    3   I.        INTRODUCTION ......................................................................................... 1
                    4   II.       RELEVANT FACTUAL AND PROCEDURAL BACKGROUND ........... 1
                                 A.   Plaintiff Expressly Agreed To Arbitrate “Any Controversy Or
                    5                 Claim” Arising Out Of Or Relating To Her Services For Giaran ........ 1
                    6            B.   The Parties’ Relationship ...................................................................... 2
                                      1.     Defendants Giaran and Fu .......................................................... 2
                    7                 2.     Plaintiff Gountoumas .................................................................. 3
                    8            C.   Plaintiff Filed A Complaint In Violation Of Her Agreement To
                                      Arbitrate ................................................................................................ 4
                    9            D.   Defendants Requested That Plaintiff Stipulate to Arbitration of
                 10                   Her Claims – Plaintiff Refused ............................................................. 4
                        III.      LEGAL ARGUMENT .................................................................................. 5
                 11              A.   Plaintiff’s Claims Are Subject to Arbitration Under the Federal
                 12                   Arbitration Act ...................................................................................... 5
                                      1.     The Arbitration Provision Is Valid And Must Be Enforced....... 7
                 13                   2.     The Arbitration Provision Delegates the Gateway Issues
                 14                          to The Arbitrator ......................................................................... 7
                                             a.      The AAA Rules Clearly And Unmistakable
                 15                                  Delegate The Gateway Questions To The Arbitrator ...... 8
                 16              B.   The Gateway Issues Under The FAA Have Been Satisfied ............... 10
                                      1.     A Valid Agreement to Arbitrate Exists .................................... 11
                 17                   2.     Plaintiff’s Claims Are Covered by The Arbitration
                 18                          Provision ................................................................................... 11
                                 C.   Massachusetts Law Requires Enforcement Of The Arbitration
                 19                   Provision ............................................................................................. 12
                 20              D.   California Law Does Not Alter The Enforceability Of The
                                      Arbitration Provision........................................................................... 14
                 21              E.   Plaintiff’s Lawsuit Should Be Dismissed ........................................... 15
                 22              F.   In The Alternative, Defendants Seek An Order Staying This
                                      Matter During The Pendency Of Arbitration...................................... 16
                 23     IV.       CONCLUSION ........................................................................................... 17
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                    i
 ATTORNEYS AT LAW                                                                    MEMORANDUM OF POINTS & AUTHORITIES ISO
   LOS ANGELES
                        DB2/ 35074412.2                                            DEFENDANTS’ MOTION TO COMPEL ARBITRATION
        Case 2:18-cv-07720-JFW-PJW Document 16-1 Filed 10/15/18 Page 3 of 23 Page ID #:232



                    1                                         TABLE OF AUTHORITIES
                    2                                                                                                              Page(s)
                    3   FEDERAL CASES
                    4   Allied-Bruce Terminix Cos. v. Dobson,
                    5      513 U.S. 265 (1995) .............................................................................................. 6

                    6   Alvarez v. T-Mobile USA, Inc.,
                           822 F. Supp. 2d 1081 (E.D. Cal. 2011) ............................................................... 11
                    7
                    8   Anderson v. Pitney Bowes, Inc., No. C 04-4808 SBA,
                          2005 WL 1048700 (N.D. Cal., May 4, 2005) ................................................. 8, 10
                    9
                        AT&T Techs., Inc. v. Communications Workers,
                 10       475 U.S. 643 (1986) .............................................................................................. 9
                 11
                        AT & T Mobility LLC v. Concepcion
                 12        563 U.S. 333 (2011) ....................................................................................... 5, 14
                 13     Chiron Corp. v. Ortho Diagnostic Sys., Inc.,
                 14       207 F.3d 1126 (9th Cir. 2000) ..................................................................... 7, 9, 11
                 15     Circuit City Stores, Inc. v. Najd,
                 16        294 F.3d 1104 (9th Cir. 2002) ............................................................................. 11

                 17     Comedy Club, Inc. v. Improv W. Assocs.,
                          553 F.3d 1277 (9th Cir. 2009) ............................................................................... 7
                 18
                 19     Dean Witter Reynolds, Inc. v. Byrd,
                          470 U.S. 213 (1985) .............................................................................................. 7
                 20
                        EEOC v. Waffle House, Inc.,
                 21
                          534 U.S. 279 (2002) ............................................................................................ 11
                 22
                        Gilmer v. Interstate/Johnson Lane Corp.,
                 23        500 U.S. 20 (1991) ................................................................................................ 5
                 24
                        Green Tree Fin. Corp.-Ala. v. Randolph,
                 25       531 U.S. 79 (2000) ................................................................................................ 7
                 26     Howsam v. Dean Witter Reynolds, Inc.,
                 27       537 U.S. 79 (2002) ............................................................................................ 7, 9
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                   ii
 ATTORNEYS AT LAW                                                                   MEMORANDUM OF POINTS & AUTHORITIES ISO
   LOS ANGELES
                        DB2/ 35074412.2                                           DEFENDANTS’ MOTION TO COMPEL ARBITRATION
        Case 2:18-cv-07720-JFW-PJW Document 16-1 Filed 10/15/18 Page 4 of 23 Page ID #:233



                    1   J. A. Jones Const. Co. v. Plumbers & Pipefitters Local 598,
                    2       568 F.2d 1292 (9th Cir. 1978) ............................................................................... 6

                    3   Leyva v. Certified Grocers of California, Ltd.,
                           593 F.2d 857 (9th Cir. 1979) ............................................................................... 16
                    4
                    5   Martin Marietta Aluminum, Inc. v. General Electric Company,
                          586 F.2d 143 (9th Cir. 1978) ............................................................................... 15
                    6
                        Mastrobuono v. Shearson Leaman Hutton, Inc.,
                    7
                          514 U.S. 52 (1995) .............................................................................................. 11
                    8
                        Maxit Designs, Inc. v. Coville, Inc.,
                    9     2006 WL 2734366 (E.D. Cal. Sept. 25, 2006) .................................................... 15
                 10
                        Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,
                 11       460 U.S. 1 (1983) .............................................................................................. 5, 7
                 12     Nelson v. La. Elec. Rig Serv.,
                 13        2006 WL 5671234 (C.D. Cal. Feb. 22, 2006) ..................................................... 16
                 14     O’Connor v. Uber Technologies, Inc.,
                 15       2018 WL 4568553 (9th Cir., September 25, 2018)............................................. 14

                 16     Perry v. Thomas,
                           482 U.S. 483 (1987) .............................................................................................. 5
                 17
                 18     Rent-A-Center, W., Inc. v. Jackson,
                          561 U.S. 63 (2010) ............................................................................................ 7, 9
                 19
                        Simula, Inc. v. Autoliv, Inc.,
                 20        175 F.3d 716 (9th Cir. 1999) ............................................................................... 12
                 21
                        Sparling v. Hoffman Constr. Co.,
                 22        864 F.2d 635 (9th Cir. 1988) ............................................................................... 15
                 23     Stewart v. Paul, Hastings, Janofsky & Walker, LLP,
                 24        201 F. Supp. 2d 291 (S.D.N.Y 2002) .................................................................. 10
                 25     United Steelworkers of Am. v. Am. Mfg. Co.,
                 26       363 U.S. 564 (1960) .............................................................................................. 9

                 27     Wilcox v. Ho-Wing Sit,
                           586 F. Supp. 561 (N.D. Cal. 1984)...................................................................... 16
                 28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                      iii
 ATTORNEYS AT LAW                                                                   MEMORANDUM OF POINTS & AUTHORITIES ISO
   LOS ANGELES
                        DB2/ 35074412.2                                           DEFENDANTS’ MOTION TO COMPEL ARBITRATION
        Case 2:18-cv-07720-JFW-PJW Document 16-1 Filed 10/15/18 Page 5 of 23 Page ID #:234



                    1   STATE CASES
                    2
                        Armendariz v. Foundation Health Psychcare Servs.,
                    3     24 Cal. 4th 83 (2000) ..................................................................................... 14, 15
                    4   Com. v. Philip Morris Inc.,
                    5     448 Mass. 836 (2007) .......................................................................................... 13
                    6   Discover Bank v. Superior Court,
                           36 Cal. 4th 148 (2005) ......................................................................................... 14
                    7
                    8   Dixon v. Perry & Slesnick, P.C.,
                           75 Mass. App. Ct. 271 (2009) ............................................................................. 12
                    9
                        Dream Theater, Inc. v. Dream Theater,
                 10
                          124 Cal. App. 4th 547 (2004) ................................................................................ 8
                 11
                        Drywall Sys., Inc. v. ZVI Constr. Co.,
                 12       435 Mass. 664 (2002) .......................................................................................... 12
                 13
                        Engalla v. Permanente Medical Group, Inc.,
                 14       15 Cal. 4th 951 (1997) ......................................................................................... 15
                 15     Haufler v. Zotos,
                 16       446 Mass. 489, 845 N.E.2d 322 (2006)................................................................. 6
                 17     Home Gas Corp. of Mass., Inc. v. Walter’s of Hadley, Inc.,
                 18       403 Mass. 772 (1989) .......................................................................................... 13

                 19     Little v. Auto Steigler, Inc.,
                            29 Cal. 4th 1064 (2003) ....................................................................................... 15
                 20
                 21     Massachusetts Mun. Wholesale Elec. Co. v. City of Springfield,
                          49 Mass. App. Ct. 108 (2000) ............................................................................. 13
                 22
                        Miller v. Cotter,
                 23        448 Mass. 671 (2007) .................................................................................... 12, 13
                 24
                        No. 1710, Int’l Ass’n of Fire Fighters v. Chicopee,
                 25       430 Mass. 417 (1999) .......................................................................................... 12
                 26     Rodriguez v. Am. Tech., Inc.,
                 27       136 Cal. App. 4th 1110 (2006) .............................................................................. 9
                 28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                     iv
 ATTORNEYS AT LAW                                                                  MEMORANDUM OF POINTS & AUTHORITIES ISO
   LOS ANGELES
                        DB2/ 35074412.2                                          DEFENDANTS’ MOTION TO COMPEL ARBITRATION
        Case 2:18-cv-07720-JFW-PJW Document 16-1 Filed 10/15/18 Page 6 of 23 Page ID #:235



                    1   FEDERAL STATUTES
                    2
                        9 U.S.C. § 2................................................................................................................. 5
                    3   9 U.S.C. § 3............................................................................................................... 16
                        9 U.S.C. § 4................................................................................................................. 7
                    4
                    5
                    6
                    7
                    8
                    9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                          v
 ATTORNEYS AT LAW                                                                       MEMORANDUM OF POINTS & AUTHORITIES ISO
   LOS ANGELES
                        DB2/ 35074412.2                                               DEFENDANTS’ MOTION TO COMPEL ARBITRATION
        Case 2:18-cv-07720-JFW-PJW Document 16-1 Filed 10/15/18 Page 7 of 23 Page ID #:236



                    1                     MEMORANDUM OF POINTS AND AUTHORITIES
                    2   I.       INTRODUCTION
                    3            Plaintiff Vaso Gountoumas (“Plaintiff”) improperly brought this lawsuit in
                    4   violation of the valid and enforceable mutual arbitration provision (“arbitration
                    5   provision”) contained in the consulting agreement for business development and
                    6   marketing services she had with defendants Giaran, Inc. (“Giaran”)1 and Yun
                    7   “Raymond” Fu (“Raymond Fu”) (collectively, “Defendants”). The arbitration
                    8   provision expressly covers disputes “arising out of or relating to” the consulting
                    9   agreement, requires arbitration to be conducted in accordance with the Commercial
                 10     Arbitration Rules of the American Arbitration Association (“AAA Rules”), and
                 11     requires the arbitration to take place in Suffolk County, Massachusetts.
                 12              The arbitration provision in the consulting agreement also provides, through
                 13     the AAA Rules, that an arbitrator, and not a court, exclusively decides all issues
                 14     relating to the existence, scope, or validity of the arbitration provision.
                 15              Accordingly, Defendants respectfully request the Court for an order
                 16     compelling arbitration of the claims alleged by Plaintiff in her complaint,
                 17     dismissing this judicial proceeding, or alternatively, staying Plaintiff’s action
                 18     during the pendency of arbitration.
                 19     II.      RELEVANT FACTUAL AND PROCEDURAL BACKGROUND
                 20              A.       Plaintiff Expressly Agreed To Arbitrate “Any Controversy Or
                 21                       Claim” Arising Out Of Or Relating To Her Services For Giaran.
                 22              Plaintiff entered into a consulting agreement (“Agreement”) effective
                 23     February 1, 2017, to perform certain services for Giaran. Declaration of Yun
                 24     “Raymond” Fu (“Fu Decl.”) ¶ 8. The Agreement Plaintiff signed covered
                 25     Plaintiff’s services relating to “Marketing, Business Development, Team Setup,
                 26
                 27     1
                         Giaran was acquired by Shiseido Americas Corporation in November 2017 and
                        was consolidated into the company. Accordingly, Defendants filed its response to
                 28     the complaint as Shiseido Americas Corporation, formerly known as Giaran, Inc.
MORGAN, LEWIS &
 BOCKIUS LLP
                                                               1
 ATTORNEYS AT LAW                                                    MEMORANDUM OF POINTS & AUTHORITIES ISO
   LOS ANGELES
                        DB2/ 35074412.2                            DEFENDANTS’ MOTION TO COMPEL ARBITRATION
        Case 2:18-cv-07720-JFW-PJW Document 16-1 Filed 10/15/18 Page 8 of 23 Page ID #:237



                    1   [and] Management” for Giaran. Id., ¶ 8, Ex. 2 at Ex. A. Plaintiff alleges that she
                    2   performed work consistent with the Agreement. Dkt 5-1, ¶¶ 11-14, 20, 21. Giaran
                    3   alleges that all of Plaintiff’s work performed for Giaran was pursuant to and related
                    4   to the Agreement. Fu Decl. ¶ 8.
                    5            Under the Agreement, Plaintiff expressly agreed to arbitrate any
                    6   controversies or claims arising out of or related to her work for Giaran. Paragraph
                    7   9 of the Agreement titled, “Arbitration” clearly states:
                    8                Any controversy or claim (except those regarding
                                     Inventions, Proprietary Information or intellectual
                    9                property) arising out of or relating to this Agreement, or
                 10                  the breach thereof, shall be settled by arbitration in
                                     accordance with the Commercial Arbitration Rules of
                 11                  the American Arbitration Association, and judgment on
                 12                  the award rendered by the arbitrator may be entered in any
                                     court having jurisdiction thereof, provided however, that
                 13                  each party will have a right to seek injunctive or other
                 14                  equitable relief in a court of law. . . . Consultant hereby
                                     consents to the arbitration in the Commonwealth of
                 15                  Massachusetts in the county of Suffolk.
                 16              Id., ¶ 8, Ex. 2 at p. 4, at ¶ 9 (emphasis added). The arbitration provision
                 17     incorporates the AAA Rules, is binding as to both Plaintiff and Giaran, and
                 18     provides for arbitration in Massachusetts. Id. The Agreement is governed by the
                 19     laws of Massachusetts. Id., ¶ 8, Ex. 2 at p. 4, at ¶ 8. Plaintiff expressly
                 20     acknowledged the arbitration provision by signing the Agreement.
                 21              B.       The Parties’ Relationship
                 22                       1.   Defendants Giaran and Fu
                 23              Defendant Giaran, a Delaware company, had its headquarters in Boston,
                 24     Massachusetts, before being acquired by Shiseido Americas Corporation
                 25     (“Shiseido”). Fu Decl. ¶ 2. Giaran is an instant and interactive virtual makeup
                 26     robot that provides users a virtual try-on experience of their cosmetics products in-
                 27     store, online, or on-the-go, with exact color-match and recommendations
                 28     customized to individual face-shape, skin tone and texture. Id., ¶ 3. It essentially is
MORGAN, LEWIS &
 BOCKIUS LLP                                                     2
 ATTORNEYS AT LAW                                                       MEMORANDUM OF POINTS & AUTHORITIES ISO
   LOS ANGELES
                        DB2/ 35074412.2                               DEFENDANTS’ MOTION TO COMPEL ARBITRATION
        Case 2:18-cv-07720-JFW-PJW Document 16-1 Filed 10/15/18 Page 9 of 23 Page ID #:238



                    1   a virtual makeover tool. Id. Giaran is the brainchild of Defendant Yun “Raymond”
                    2   Fu, a professor at Northeastern University, based on patented technology he
                    3   developed over sixteen years of research and development. Id., ¶ 4.
                    4                     2.   Plaintiff Gountoumas
                    5            In May 2016, Plaintiff responded to a full-time job posting on the Harvard
                    6   Business School website for a position as a “Business Development Manager” in
                    7   Boston, Massachusetts at Giaran. Id., ¶ 5. Plaintiff applied for the position and
                    8   expressed her passion for the cosmetics, beauty and fashion industries. Id. At the
                    9   time, Plaintiff was living in Los Angeles and had no experience in the cosmetics
                 10     industry, but acknowledged in her email response to the posting that, “I am aware
                 11     this position is based in Boston, and am willing to relocate should I be a good fit
                 12     with your company, but would require a 2-week notice with my current employer.”
                 13     Id., ¶ 6 at Ex. 1.
                 14              In the latter part of 2016, and into 2017, Plaintiff volunteered to perform
                 15     consulting tasks for Giaran to see if she was a good fit for the company. During
                 16     this time, the parties negotiated the terms of Plaintiff’s consulting agreement with
                 17     Giaran, and her relocation to Boston. Id., ¶ 7. As part of their relationship, Giaran,
                 18     through Defendant Fu, offered Plaintiff a written stock purchase arrangement,
                 19     signaling his commitment to her. Id., ¶ 9. The stock purchase agreement offered to
                 20     Plaintiff related to the consulting work that she agreed to perform for Giaran in
                 21     Boston. Id. The stock purchase agreement required Plaintiff to work for Giaran for
                 22     one year before any stock vested. Id. The parties also memorialized the terms of
                 23     Plaintiff’s consulting agreement in writing, including the mutual arbitration
                 24     provision. Id., ¶ 8. Despite her promise to move to Boston, on February 6, 2017,
                 25     Plaintiff refused to relocate, and the parties’ relationship deteriorated thereafter.
                 26     Id., ¶ 10. As of March 2017, the parties were no longer in communication, and
                 27     their relationship had ended. Id.
                 28              In November 2017, Shiseido acquired Giaran. Id., ¶ 11. Plaintiff learned of
MORGAN, LEWIS &
 BOCKIUS LLP                                                     3
 ATTORNEYS AT LAW                                                      MEMORANDUM OF POINTS & AUTHORITIES ISO
   LOS ANGELES
                        DB2/ 35074412.2                              DEFENDANTS’ MOTION TO COMPEL ARBITRATION
             Case 2:18-cv-07720-JFW-PJW Document 16-1 Filed 10/15/18 Page 10 of 23 Page ID
                                               #:239


                    1   the acquisition, and despite her refusal to move to Boston as promised or perform
                    2   any work after March 2017, she now claims that she is owed 15% of the sale of
                    3   Giaran, and wages as an employee.
                    4            C.       Plaintiff Filed A Complaint In Violation Of Her Agreement To
                    5                     Arbitrate.
                    6            Despite the mutual arbitration provision in the Agreement, on July 24, 2018,
                    7   Plaintiff filed a Complaint (“Complaint”) in the Los Angeles County Superior
                    8   Court against Giaran and Fu, alleging causes of action for: (1) Declaratory Relief;
                    9   (2) Breach of Contract; (3) Breach of Implied Covenant of Good Faith and Fair
                 10     Dealing; (4) Accounting; (5) Breach of Fiduciary Duty; (6) Conversion; (7) Unjust
                 11     Enrichment, Restitution, and Constructive Trust; (8) Failure to Pay Minimum
                 12     Wage; (9) Failure to Pay Wages; (10) Failure to Pay Wages Upon Separation; (11)
                 13     Failure to Reimburse Expenses; (12) Failure to Maintain Required Records; (13)
                 14     Failure to Allow Inspection of Personnel File; (14) Unfair Business Practices; (15)
                 15     Violation of the Right of Publicity; (16) Quantum Merit; (17) Fraud and Deceit;
                 16     and (18) Restitution. Dkt 5-1.
                 17              D.       Defendants Requested That Plaintiff Stipulate to Arbitration of
                 18                       Her Claims – Plaintiff Refused.
                 19              On September 6, 2018, following the filing of Plaintiff’s Complaint and
                 20     removal to federal court, counsel for the parties discussed the arbitration agreement
                 21     and Defendants’ intent to move to compel arbitration based on the arbitration
                 22     provision in the parties’ consulting agreement. Declaration of Charles J. Malaret, ¶
                 23     2. Counsel for Defendants requested that Plaintiff stipulate to arbitration.
                 24     Defendants’ counsel informed Plaintiff’s counsel that if Plaintiff would not so
                 25     stipulate, Defendants intended to move to compel arbitration promptly. Id.
                 26     Plaintiff’s counsel advised that Plaintiff would not submit her claims to arbitration.
                 27     Id. ¶ 3. On October 10, 2018, in furtherance of the parties’ meet and confer efforts,
                 28     Defendants’ counsel reached out to Plaintiff’s counsel and provided a draft of the
MORGAN, LEWIS &
 BOCKIUS LLP                                                     4
 ATTORNEYS AT LAW                                                     MEMORANDUM OF POINTS & AUTHORITIES ISO
   LOS ANGELES
                        DB2/ 35074412.2                             DEFENDANTS’ MOTION TO COMPEL ARBITRATION
             Case 2:18-cv-07720-JFW-PJW Document 16-1 Filed 10/15/18 Page 11 of 23 Page ID
                                               #:240


                    1   motion to compel arbitration Defendants intended to file if Plaintiff would not
                    2   stipulate to arbitrating her claims. Defendants’ counsel requested that Plaintiff’s
                    3   counsel further discuss the subject of arbitration. Id. ¶ 4. On October 11, 2018,
                    4   Plaintiff’s counsel responded to Defendants’ counsel’s meet and confer efforts
                    5   stating that Plaintiff did not believe Plaintiff’s claims were subject to arbitration for
                    6   the reasons previously discussed and laying out those reasons. Id. ¶ 5. On October
                    7   12, counsel for the parties emailed further.
                    8            As of the date of this Motion, Plaintiff has refused to comply with the
                    9   Agreement’s arbitration provision by dismissing her lawsuit and arbitrating her
                 10     claims. ¶ 6. This motion is made following the conference of counsel pursuant to
                 11     L.R. 7-3 which took place on September 6, 2018 and September 10-11, 2018.
                 12     III.     LEGAL ARGUMENT
                 13              A.       Plaintiff’s Claims Are Subject to Arbitration Under the Federal
                 14                       Arbitration Act.
                 15              As affirmed by the United States Supreme Court in AT & T Mobility LLC v.
                 16     Concepcion, the Federal Arbitration Act (“FAA”) declares a liberal policy favoring
                 17     the enforcement of arbitration policies, stating: “[a] written provision in ... a contract
                 18     evidencing a transaction involving commerce to settle by arbitration a controversy
                 19     thereafter arising out of such contract or transaction ... shall be valid, irrevocable,
                 20     and enforceable, save upon such grounds as exist at law or in equity for the
                 21     revocation of any contract.” 563 U.S. 333, 339 (2011) (citing 9 U.S.C. § 2). The
                 22     FAA is designed “to move the parties to an arbitrable dispute out of court and into
                 23     arbitration as quickly and easily as possible.” Moses H. Cone Mem’l Hosp. v.
                 24     Mercury Constr. Corp., 460 U.S. 1, 22 (1983); see also, Gilmer v. Interstate/
                 25     Johnson Lane Corp., 500 U.S. 20, 24-25 (1991). The FAA does not simply place
                 26     arbitration agreements on equal footing with other contracts; rather, it “favor[s]
                 27     arbitration agreements.” Perry v. Thomas, 482 U.S. 483, 489 (1987) (emphasis
                 28     added).
MORGAN, LEWIS &
 BOCKIUS LLP                                                        5
 ATTORNEYS AT LAW                                                     MEMORANDUM OF POINTS & AUTHORITIES ISO
   LOS ANGELES
                        DB2/ 35074412.2                             DEFENDANTS’ MOTION TO COMPEL ARBITRATION
             Case 2:18-cv-07720-JFW-PJW Document 16-1 Filed 10/15/18 Page 12 of 23 Page ID
                                               #:241


                    1            The Supreme Court has held that the term “involving commerce” is
                    2   interpreted broadly, so that the FAA governs any arbitration agreement that affects
                    3   commerce in any way. Allied-Bruce Terminix Cos. v. Dobson, 513 U.S. 265, 273-
                    4   74 (1995).
                    5            In this case, the FAA applies to the arbitration provision. Giaran was a
                    6   Delaware corporation based in Massachusetts. Plaintiff, a California resident,
                    7   performed services for Defendants. Plaintiff signed the Agreement which contains
                    8   a valid and enforceable arbitration provision.2 Plaintiff’s Agreement covered, inter
                    9   alia, Plaintiff’s services of marketing and developing Giaran’s product nationally,
                 10     including allegedly growing Giaran’s business, securing investors in various
                 11     locations, performing national beauty industry market research for selling Giaran’s
                 12     product, visiting brick and mortar makeup stores, conducting consumer research,
                 13     and determining the pricing strategy for selling Giaran’s product nationally,
                 14     interstate commerce is necessarily involved. Dkt 5-1, ¶¶ 4, 8, 12-14, 20, 21.
                 15              This type of business and business relationship necessarily affects and
                 16     involves interstate commerce. Allied-Bruce Terminix Cos., 513 U.S. at 282
                 17     (agreeing that contract between homeowner in Alabama and multistate termite
                 18     control company involved interstate commerce and came within the FAA).
                 19     Plaintiff’s contractual relationship with Defendants therefore involved commerce
                 20     under the meaning of the FAA. Accordingly, the FAA applies and requires
                 21     arbitration of Plaintiff’s claims.
                 22     2
                             Defendants anticipate that Plaintiff may argue the consulting agreement and
                            arbitration provision contained therein is not enforceable because Giaran did not
                 23         sign the agreement. That only one party signed does not render a contract
                            unenforceable where the non-signatory seeks to enforce the contract against the
                 24         signatory. See, J. A. Jones Const. Co. v. Plumbers & Pipefitters Local 598, 568
                            F.2d 1292, 1295 (9th Cir. 1978) (“That (a party) failed to sign the agreement is
                 25         immaterial for any written contract though signed only by one of the parties binds
                            the other if he accepts it and both act in reliance on it as a valid contract.”)
                 26         (citations omitted); Haufler v. Zotos, 446 Mass. 489, 498-99, 845 N.E.2d 322, 331
                            (2006) (“A written contract, signed by only one party, may be binding and
                 27         enforceable even without the other party’s signature if the other party manifests
                            acceptance.”); Cal. Civ. Code § 3388 (generally, a party who did not sign a written
                 28         contract may seek to enforce the contract against a party who did sign it).
MORGAN, LEWIS &
 BOCKIUS LLP                                                            6
 ATTORNEYS AT LAW                                                     MEMORANDUM OF POINTS & AUTHORITIES ISO
   LOS ANGELES
                        DB2/ 35074412.2                             DEFENDANTS’ MOTION TO COMPEL ARBITRATION
             Case 2:18-cv-07720-JFW-PJW Document 16-1 Filed 10/15/18 Page 13 of 23 Page ID
                                               #:242


                    1                     1.   The Arbitration Provision Is Valid And Must Be Enforced.
                    2            The FAA requires federal district courts to compel the arbitration of all
                    3   claims subject to an arbitration agreement. Dean Witter Reynolds, Inc. v. Byrd, 470
                    4   U.S. 213, 218 (1985) (“By its terms, the Act leaves no place for the exercise of
                    5   discretion by a district court, but instead mandates that district courts shall direct
                    6   the parties to proceed to arbitration on issues as to which an arbitration agreement
                    7   has been signed.”) (citing 9 U.S.C. §§ 3,4); Comedy Club, Inc. v. Improv W.
                    8   Assocs., 553 F.3d 1277, 1284 (9th Cir. 2009) (“[W]here the contract contains an
                    9   arbitration clause, there is a presumption of arbitrability.”) The party resisting
                 10     arbitration bears the burden of showing the arbitration agreement is invalid or does
                 11     not encompass the claims at issue. See Green Tree Fin. Corp.-Ala. v. Randolph,
                 12     531 U.S. 79, 92 (2000).
                 13              The FAA requires courts to compel arbitration “in accordance with the terms
                 14     of the agreement” upon the motion of either party to the agreement, consistent with
                 15     the principle that arbitration is a matter of contract. 9 U.S.C. § 4. In determining
                 16     whether to compel arbitration, only two “gateway” issues need to be evaluated: (1)
                 17     whether there exists a valid agreement to arbitrate between the parties; and (2)
                 18     whether the agreement covers the dispute. Chiron Corp. v. Ortho Diagnostic Sys.,
                 19     Inc., 207 F.3d 1126, 1130 (9th Cir. 2000); Howsam v. Dean Witter Reynolds, Inc.,
                 20     537 U.S. 79, 83-84 (2002). “[A]ny doubts concerning the scope of arbitrable issues
                 21     should be resolved in favor of arbitration.” Moses H. Cone, 460 U.S. at 24-25.
                 22                       2.   The Arbitration Provision Delegates the Gateway Issues to
                 23                            The Arbitrator.
                 24              Before reaching the gateway issues, the Court must first examine the
                 25     underlying contract to determine whether the parties have agreed to commit the
                 26     threshold question of arbitrability to the arbitrator. Rent-A-Center, W., Inc. v.
                 27     Jackson, 561 U.S. 63, 70 (2010) (“An agreement to arbitrate a gateway issue is
                 28     simply an additional, antecedent agreement the party seeking arbitration asks the
MORGAN, LEWIS &
 BOCKIUS LLP                                                    7
 ATTORNEYS AT LAW                                                     MEMORANDUM OF POINTS & AUTHORITIES ISO
   LOS ANGELES
                        DB2/ 35074412.2                             DEFENDANTS’ MOTION TO COMPEL ARBITRATION
             Case 2:18-cv-07720-JFW-PJW Document 16-1 Filed 10/15/18 Page 14 of 23 Page ID
                                               #:243


                    1   federal court to enforce, and the FAA operates on this additional arbitration
                    2   agreement just as it does on any other.”). The Court’s review is limited to the face
                    3   of the arbitration agreement. See Anderson v. Pitney Bowes, Inc., No. C 04-4808
                    4   SBA, 2005 WL 1048700, *4 (N.D. Cal., May 4, 2005) (courts “conduct[] a facial
                    5   and limited review of [a] contract” when deciding “whether the parties have in fact
                    6   clearly and unmistakably agreed to commit the question of arbitrability to the
                    7   arbitrator”); accord Dream Theater, Inc. v. Dream Theater, 124 Cal. App. 4th 547,
                    8   553 (2004).
                    9                           a.     The AAA Rules Clearly And Unmistakable Delegate
                 10                                    The Gateway Questions To The Arbitrator.
                 11              Any attempt by Plaintiff to claim that the arbitration provision is invalid or
                 12     unenforceable is not properly before this Court because the parties agreed that any
                 13     dispute relating to the existence, scope, or validity of the arbitration provision be
                 14     reserved for the jurisdiction of the arbitrator. Specifically, the arbitration provision
                 15     expressly confirms that the Parties agreed to be bound by the AAA Rules. Rule R-
                 16     7 of the AAA Commercial Rules provides:
                 17                       R-7. Jurisdiction
                 18                       (a) The arbitrator shall have the power to rule on his or her
                 19              own jurisdiction, including any objections with respect to the
                 20              existence, scope or validity of the arbitration agreement.
                 21                       (b) The arbitrator shall have the power to determine the
                 22              existence or validity of a contract of which an arbitration clause forms
                 23              a part. Such an arbitration clause shall be treated as an agreement
                 24              independent of the other terms of the contract. A decision by the
                 25              arbitrator that the contract is null and void shall not for that reason
                 26              alone render invalid the arbitration clause.
                 27                       (c) A party must object to the jurisdiction of the arbitrator or to
                 28              the arbitrability of a claim or counterclaim no later than the filing of
MORGAN, LEWIS &
 BOCKIUS LLP                                                          8
 ATTORNEYS AT LAW                                                         MEMORANDUM OF POINTS & AUTHORITIES ISO
   LOS ANGELES
                        DB2/ 35074412.2                                 DEFENDANTS’ MOTION TO COMPEL ARBITRATION
             Case 2:18-cv-07720-JFW-PJW Document 16-1 Filed 10/15/18 Page 15 of 23 Page ID
                                               #:244


                    1            the answering statement to the claim or counterclaim that gives rise to
                    2            the objection. The arbitrator may rule on such objections as a
                    3            preliminary matter or as part of the final award.
                    4            American Arbitration Association, Commercial Arbitration Rules and
                    5   Mediation Procedures3 (emphasis added). Thus, any challenge Plaintiff may
                    6   attempt to raise as to the validity of the arbitration provision is not properly before
                    7   this Court but, by agreement, must be raised before the arbitrator.
                    8            The United States Supreme Court has held that parties may agree to submit
                    9   the issue of “arbitrability” to the arbitrator for decision. See Rent-A-Center, W.,
                 10     Inc., 561 U.S. at 68-69 (holding that threshold issue of arbitrability is for the
                 11     arbitrator to decide where the parties’ arbitration agreement provides that the
                 12     arbitrator has exclusive authority to resolve any dispute over its enforceability); see
                 13     also Rodriguez v. Am. Tech., Inc., 136 Cal. App. 4th 1110, 1123 (2006) (finding
                 14     parties agreed to have the arbitrator determine the scope of the arbitration clause
                 15     where the agreement mandated arbitration in accordance with the American
                 16     Arbitration Association’s rules).
                 17              Normally, in deciding whether to compel arbitration, pursuant to the FAA,
                 18     the trial court is tasked with determining two “gateway” issues: (1) whether there
                 19     was an agreement to arbitrate between the parties; and (2) whether the agreement
                 20     covers the dispute. Chiron Corp., 207 F.3d at 1130; Howsam, 537 U.S. at 83-84.
                 21     Additionally, the United Supreme Court has stated that the question of arbitrability
                 22     is for judicial determination “unless the parties clearly and unmistakably provide
                 23     otherwise.” AT&T Techs., Inc. v. Communications Workers, 475 U.S. 643, 649
                 24     (1986). However, when, as in this case, the parties agreed to submit the question of
                 25     arbitrability to the arbitrator, a court’s inquiry is limited to the issue of whether the
                 26     party seeking arbitration is making a claim which is, on its face, governed by the
                 27
                        3
                            The American Arbitration Association’s Commercial Rules are available at
                 28           https://www.adr.org/sites/default/files/CommercialRules_Web.pdf
MORGAN, LEWIS &
 BOCKIUS LLP                                                         9
 ATTORNEYS AT LAW                                                     MEMORANDUM OF POINTS & AUTHORITIES ISO
   LOS ANGELES
                        DB2/ 35074412.2                             DEFENDANTS’ MOTION TO COMPEL ARBITRATION
             Case 2:18-cv-07720-JFW-PJW Document 16-1 Filed 10/15/18 Page 16 of 23 Page ID
                                               #:245


                    1   contract. United Steelworkers of Am. v. Am. Mfg. Co., 363 U.S. 564, 567-68
                    2   (1960); see Anderson, 2005 WL 1048700, at *4. By consenting to the jurisdiction
                    3   of the arbitrator any issues pertaining to the existence, scope or validity of the
                    4   arbitration provision, the parties have clearly agreed that an arbitrator, not a court,
                    5   decides these issues. Accordingly, any challenge to the arbitrability of Plaintiff’s
                    6   claims is not properly before this Court because the parties agreed in a binding
                    7   contract to have such issues resolved by the arbitrator.
                    8            Likewise, any contention by Plaintiff that the arbitration provision is
                    9   unenforceable because of purported unconscionability must also be decided by the
                 10     arbitrator and not the Court. See, e.g., Anderson, 2005 WL 1048700, at *2
                 11     (concluding “if the parties ‘clearly and unmistakably’ empowered an arbitrator to
                 12     determine arbitrability, the Court must compel arbitration of the gateway issues as
                 13     well”); Stewart v. Paul, Hastings, Janofsky & Walker, LLP, 201 F. Supp. 2d 291,
                 14     292 (S.D.N.Y 2002) (ruling that the arbitrator has the exclusive jurisdiction to
                 15     determine unconscionability).
                 16              Here, there can be no question that, through the arbitration provision, the
                 17     parties entered into an agreement to arbitrate the claims raised in this lawsuit. This
                 18     is all the Court needs to find in order to compel Plaintiff to arbitrate her claims. To
                 19     the extent that Plaintiff wishes to argue that the arbitration provision is void due to
                 20     unconscionability or that the arbitration provision does not cover all of her claims,
                 21     those issues must solely be addressed and resolved by the arbitrator. Accordingly,
                 22     the Court should compel Plaintiff to arbitrate her claims and dismiss the underlying
                 23     action pursuant to the arbitration provision.
                 24              B.       The Gateway Issues Under The FAA Have Been Satisfied.
                 25              Alternatively, should the Court decide that issues relating to the existence,
                 26     scope, or validity of the arbitration provision are not within the exclusive
                 27     jurisdiction of the arbitrator, Plaintiff’s claims should be referred to arbitration in
                 28     any event because the arbitration provision is valid and enforceable. As explained
MORGAN, LEWIS &
 BOCKIUS LLP                                                     10
 ATTORNEYS AT LAW                                                      MEMORANDUM OF POINTS & AUTHORITIES ISO
   LOS ANGELES
                        DB2/ 35074412.2                              DEFENDANTS’ MOTION TO COMPEL ARBITRATION
             Case 2:18-cv-07720-JFW-PJW Document 16-1 Filed 10/15/18 Page 17 of 23 Page ID
                                               #:246


                    1   above, absent an agreement between parties to have an arbitrator decide all issues
                    2   regarding arbitrability, the FAA restricts a court’s inquiry into compelling
                    3   arbitration to two threshold questions: (1) whether there is a valid agreement to
                    4   arbitrate; and (2) whether the agreement covers the dispute. Chiron Corp., 207
                    5   F.3d at 1130.
                    6                     1.   A Valid Agreement to Arbitrate Exists.
                    7            In order to compel arbitration, the moving party need only prove that an
                    8   agreement to arbitrate the claims exists by a preponderance of the evidence.
                    9   Alvarez v. T-Mobile USA, Inc., 822 F. Supp. 2d 1081, 1084 (E.D. Cal. 2011).
                 10     Mutual promises to arbitrate suffice to establish the requisite consideration. Circuit
                 11     City Stores, Inc. v. Najd, 294 F.3d 1104, 1108 (9th Cir. 2002). Defendants have
                 12     met their burden to show a valid and enforceable agreement. Plaintiff agreed to
                 13     submit all claims against Defendants arising out of or relating to the parties’
                 14     Agreement to binding arbitration—by signing the Agreement, Plaintiff agreed to be
                 15     bound by the arbitration provision. Further, the arbitration provision imposes
                 16     mutual obligations to arbitrate, thereby establishing the requisite consideration. Fu
                 17     Decl., ¶ 2, Ex. 2 at ¶ 9. The arbitration provision requires the parties to submit their
                 18     respective disputes arising out of, or related to, the Agreement to arbitration. Id.
                 19                       2.   Plaintiff’s Claims Are Covered by The Arbitration
                 20                            Provision.
                 21              In determining what claims are subject to arbitration, the threshold inquiry is
                 22     an analysis of the contractual language. See EEOC v. Waffle House, Inc., 534 U.S.
                 23     279, 289 (2002) (“Absent some ambiguity in the agreement . . . it is the language of
                 24     the contract that defines the scope of disputes subject to arbitration.”); see also
                 25     Mastrobuono v. Shearson Leaman Hutton, Inc., 514 U.S. 52, 57-58 (1995).
                 26              Here, Plaintiff’s claims fall directly within the scope of the arbitration
                 27     provision. The arbitration provision applies to “any controversy or claim” “arising
                 28     out of or relating to” the Agreement. This provision is broad enough to cover
MORGAN, LEWIS &
 BOCKIUS LLP                                                    11
 ATTORNEYS AT LAW                                                      MEMORANDUM OF POINTS & AUTHORITIES ISO
   LOS ANGELES
                        DB2/ 35074412.2                              DEFENDANTS’ MOTION TO COMPEL ARBITRATION
             Case 2:18-cv-07720-JFW-PJW Document 16-1 Filed 10/15/18 Page 18 of 23 Page ID
                                               #:247


                    1   Plaintiff’s breach of contract and related claims as well as her wage and hour claims
                    2   because, as pleaded by Plaintiff, the facts underlying these claims relate to and stem
                    3   from controversies and claims that arose between Plaintiff and Defendants as a
                    4   result of the Agreement. See Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 721 (9th
                    5   Cir. 1999) (“To require arbitration, [the plaintiff]’s factual allegations need only
                    6   ‘touch matters’ covered by the contract containing the arbitration clause and all
                    7   doubts are to be resolved in favor of arbitrability.”). Therefore, Defendants have
                    8   met their burden to demonstrate a valid and enforceable arbitration agreement, and
                    9   the Court should grant Defendants’ motion to compel arbitration.
                 10              C.       Massachusetts Law Requires Enforcement Of The Arbitration
                 11                       Provision.
                 12              Under Massachusetts law, the arbitration provision governing Plaintiff’s
                 13     claims applies.4 “[T]here is a strong public policy favoring arbitration in
                 14     Massachusetts.” Dixon v. Perry & Slesnick, P.C., 75 Mass. App. Ct. 271, 278
                 15     (2009). Indeed, where a contract contains an arbitration clause, there is a
                 16     presumption of arbitrability under Massachusetts law and arbitration “should not be
                 17     denied unless it may be said with positive assurance that the arbitration clause is not
                 18     susceptible of an interpretation that covers the asserted dispute. Doubts should be
                 19     resolved in favor of coverage. . . . Such a presumption is particularly applicable
                 20     where the clause is . . . broad.” Drywall Sys., Inc. v. ZVI Constr. Co., 435 Mass.
                 21     664, 666-67 (2002), citing Local No. 1710, Int’l Ass’n of Fire Fighters v. Chicopee,
                 22     430 Mass. 417, 421 (1999).
                 23              The Massachusetts Arbitration Act “expresses a strong public policy favoring
                 24
                        4
                         To the extent the Court determines that the consulting agreement’s choice of law
                 25     provision dictates the application of Massachusetts law, the Massachusetts
                        Arbitration Act (“MPA”) also applies here by its plain terms and compels
                 26     arbitration of Plaintiff’s claims. Fu Decl., ¶ 8, Ex. 2 at ¶ 8; see e.g., Miller v.
                        Cotter, 448 Mass. 671, 676–77 (2007) (noting that the FAA’s language is
                 27     “remarkably similar to that of the Massachusetts Act” and that both may apply and
                        would be interpreted in the same way, given the substantial similarities between the
                 28     FAA and the MPA.)
MORGAN, LEWIS &
 BOCKIUS LLP                                                      12
 ATTORNEYS AT LAW                                                    MEMORANDUM OF POINTS & AUTHORITIES ISO
   LOS ANGELES
                        DB2/ 35074412.2                            DEFENDANTS’ MOTION TO COMPEL ARBITRATION
             Case 2:18-cv-07720-JFW-PJW Document 16-1 Filed 10/15/18 Page 19 of 23 Page ID
                                               #:248


                    1   arbitration as an expeditious alternative to litigation for settling commercial
                    2   disputes.” Home Gas Corp. of Mass., Inc. v. Walter’s of Hadley, Inc., 403 Mass.
                    3   772, 774 (1989) (citations omitted). “The plain language of the Massachusetts Act
                    4   requires that an arbitration agreement ‘shall be valid, enforceable and irrevocable,
                    5   save upon such grounds as exist at law or in equity for the revocation of any
                    6   contract.’ [] These grounds include fraud, duress, or unconscionability.” Miller v.
                    7   Cotter, 448 Mass. 671, 679 (2007).
                    8            Under Massachusetts law, an arbitration agreement “is a creature of contract”
                    9   and the court will first look to the language of the arbitration clause to determine
                 10     whether the parties by contract submitted the dispute to arbitration. Com. v. Philip
                 11     Morris Inc., 448 Mass. 836, 843 (2007) (“[W]hen considering a broadly worded
                 12     arbitration clause, there is a presumption that a contract dispute is encompassed by
                 13     the clause unless it is clear that the dispute is excluded.”)
                 14              As discussed in Section II.A above, Plaintiff’s claims based on the business
                 15     development and marketing services she performed for Giaran are encompassed by
                 16     the broad arbitration provision language compelling arbitration of “any controversy
                 17     or claim” arising out of or relating to the parties’ consulting agreement. Fu Decl., ¶
                 18     8, Ex. 2 at ¶9. The language of the arbitration provision thus plainly and
                 19     unambiguously encompasses the present dispute. See Massachusetts Mun.
                 20     Wholesale Elec. Co. v. City of Springfield, 49 Mass. App. Ct. 108, 111 (2000)
                 21     (“[i]nterpretation of language in a written contract is a question of law for the court,
                 22     and if the words are plain and free from ambiguity, they must be construed in
                 23     accordance with their ordinary and usual sense.”) Additionally, there is no
                 24     evidence of fraud, duress, or unconscionability (including surprise or oppression).
                 25     The parties negotiated at arms’ length and Plaintiff chose to accept the terms of the
                 26     consulting agreement, negotiating the scope of the consulting agreement’s
                 27     coverage. See, e.g., Fu Decl., ¶ 8, Ex. 2 at Exhibit A.
                 28
MORGAN, LEWIS &
 BOCKIUS LLP                                                       13
 ATTORNEYS AT LAW                                                     MEMORANDUM OF POINTS & AUTHORITIES ISO
   LOS ANGELES
                        DB2/ 35074412.2                             DEFENDANTS’ MOTION TO COMPEL ARBITRATION
             Case 2:18-cv-07720-JFW-PJW Document 16-1 Filed 10/15/18 Page 20 of 23 Page ID
                                               #:249


                    1            D.       California Law Does Not Alter The Enforceability Of The
                    2                     Arbitration Provision.
                    3            While the Agreement provides that it is to be governed by and construed in
                    4   accordance with the laws of the Commonwealth of Massachusetts, Plaintiff may
                    5   argue that California law applies.
                    6            As explained above, the FAA governs the arbitration provision. Thus, this
                    7   Court need not even consider the requirements set forth by the California Supreme
                    8   Court in Armendariz v. Foundation Health Psychcare Servs., 24 Cal. 4th 83 (2000),
                    9   in evaluating the enforceability of the arbitration provision. In any event,
                 10     Armendariz is preempted by the FAA. In Concepcion, the United States Supreme
                 11     Court overruled as preempted the California Supreme Court’s decision in Discover
                 12     Bank v. Superior Court, 36 Cal. 4th 148 (2005), finding that California had run
                 13     afoul of the central premise that arbitration is a matter of contract, that contracts
                 14     must be enforced per their terms, and that states cannot erect obstacles to their
                 15     enforcement by imposing conditions not generally applicable to all contracts.
                 16     Concepcion, 563 U.S. at 346-47. By imposing conditions to the enforcement of
                 17     arbitration contracts not applicable to all contracts, Armendariz is preempted, just as
                 18     Discover Bank was preempted.
                 19              Moreover, even assuming Armendariz remains good law, it is inapplicable in
                 20     this case because its application is limited to arbitration agreements entered into in
                 21     the context of employer-employee relationships. See Armendariz, 24 Cal. 4th at
                 22     110-11. Paragraph 5 of the Agreement clearly states that Plaintiff’s business
                 23     relationship with Defendants was that of an independent contractor, and not an
                 24     employer-employee relationship. Consequently, Armendariz is inapposite.
                 25              Nevertheless, even if Armendariz is applicable to contracts pertaining to
                 26     independent contractors, the arbitration provision is enforceable. O’Connor v. Uber
                 27     Technologies, Inc., 2018 WL 4568553 at *5 (9th Cir., September 25, 2018).
                 28              Both procedural and substantive unconscionability “must . . . be present in
MORGAN, LEWIS &
 BOCKIUS LLP                                                      14
 ATTORNEYS AT LAW                                                     MEMORANDUM OF POINTS & AUTHORITIES ISO
   LOS ANGELES
                        DB2/ 35074412.2                             DEFENDANTS’ MOTION TO COMPEL ARBITRATION
             Case 2:18-cv-07720-JFW-PJW Document 16-1 Filed 10/15/18 Page 21 of 23 Page ID
                                               #:250


                    1   order for a court to exercise its discretion to refuse to enforce a contract or clause
                    2   under the doctrine of unconscionability.” Armendariz, 24 Cal. 4th at 114. Plaintiff,
                    3   as the party asserting the defense of unconscionability, has the burden of proving it.
                    4   Engalla v. Permanente Medical Group, Inc., 15 Cal. 4th 951, 972 (1997) (“a party
                    5   opposing the petition [to compel arbitration] bears the burden of proving by a
                    6   preponderance of the evidence any fact necessary to its defense”). She cannot meet
                    7   her burden. First, Plaintiff cannot prove procedural unconscionability. Second,
                    8   even assuming she could meet her burden to establish procedural
                    9   unconscionability, she cannot meet her burden to establish substantive
                 10     unconscionability because the arbitration provision complies with Armendariz’s
                 11     requirements, “including neutrality of the arbitrator, the provision of adequate
                 12     discovery, a written decision that will permit a limited form of judicial review, and
                 13     limitations on the cost of arbitration.” Armendariz, 24 Cal. 4th at 91; Little v. Auto
                 14     Steigler, Inc., 29 Cal. 4th 1064, 1080-81 (2003).
                 15              E.       Plaintiff’s Lawsuit Should Be Dismissed.
                 16              All of the claims raised by Plaintiff in her lawsuit are subject to arbitration.
                 17     Consequently, dismissal is appropriate. A district court has the discretion to
                 18     dismiss a proceeding when “the arbitration clause [is] broad enough to bar all of the
                 19     plaintiff's claims.” Sparling v. Hoffman Constr. Co., 864 F.2d 635, 638 (9th Cir.
                 20     1988) (finding the arbitration clause sufficiently broad because it required Plaintiff
                 21     to submit all claims to arbitration); see also Martin Marietta Aluminum, Inc. v.
                 22     General Electric Company, 586 F.2d 143, 147-48 (9th Cir. 1978) (affirming
                 23     summary judgment in defendant’s favor based on plaintiff’s failure to comply with
                 24     arbitration obligations); Maxit Designs, Inc. v. Coville, Inc., 2006 WL 2734366, at
                 25     *5-6 (E.D. Cal. Sept. 25, 2006).
                 26              Plaintiff filed this suit rather than pursuing arbitration. After being reminded
                 27     of her agreement to arbitrate, she still refused to comply with her contractual
                 28     obligation. Finally, all of the claims she asserts against Defendants are within the
MORGAN, LEWIS &
 BOCKIUS LLP                                                       15
 ATTORNEYS AT LAW                                                       MEMORANDUM OF POINTS & AUTHORITIES ISO
   LOS ANGELES
                        DB2/ 35074412.2                               DEFENDANTS’ MOTION TO COMPEL ARBITRATION
             Case 2:18-cv-07720-JFW-PJW Document 16-1 Filed 10/15/18 Page 22 of 23 Page ID
                                               #:251


                    1   scope of the arbitration provision. Dismissing this action will protect Defendants’
                    2   contractual rights to have this dispute resolved through arbitration, and it will avoid
                    3   the large economic burden on the parties and the Court imposed by judicial
                    4   litigation.
                    5            F.       In The Alternative, Defendants Seek An Order Staying This
                    6                     Matter During The Pendency Of Arbitration.
                    7            Under the FAA, after the court determines that an agreement exists to
                    8   arbitrate a controversy, it “shall” order the parties to submit their disputes to
                    9   arbitration. 9 U.S.C. §3. The FAA also provides that, when the court is “satisfied
                 10     that the issue involved . . . is referable to arbitration . . . [it] shall on the application
                 11     of one of the parties stay the trial of the action until such arbitration has been had in
                 12     accordance with the terms of the agreement.” Id. Courts interpreting the language
                 13     of this statute makes clear that the language should be read literally: as long as: “(1)
                 14     there is an agreement to arbitrate and (2) at least one of the issues involved in the
                 15     suit is within the scope of the arbitration agreement, a stay is to be granted as a
                 16     matter of course, except in rare cases.” See Nelson v. La. Elec. Rig Serv., 2006 WL
                 17     5671234, at *8 (C.D. Cal. Feb. 22, 2006) (emphasis in original). Here, at the very
                 18     least, the Court should enter an order compelling Plaintiff to submit her claims to
                 19     binding arbitration, and stay the remainder of this action pending completion of that
                 20     arbitration. See id; see also Wilcox v. Ho-Wing Sit, 586 F. Supp. 561, 567 (N.D.
                 21     Cal. 1984) (district courts have “authority to stay proceedings in the interest of
                 22     saving time and effort for itself and litigants”); Leyva v. Certified Grocers of
                 23     California, Ltd., 593 F.2d 857, 863-64 (9th Cir. 1979) (trial court may properly
                 24     enter a stay of an action before it, pending resolution of independent proceedings
                 25     which bear on the case).
                 26     ///
                 27     ///
                 28     ///
MORGAN, LEWIS &
 BOCKIUS LLP                                                         16
 ATTORNEYS AT LAW                                                      MEMORANDUM OF POINTS & AUTHORITIES ISO
   LOS ANGELES
                        DB2/ 35074412.2                              DEFENDANTS’ MOTION TO COMPEL ARBITRATION
             Case 2:18-cv-07720-JFW-PJW Document 16-1 Filed 10/15/18 Page 23 of 23 Page ID
                                               #:252


                    1   IV.      CONCLUSION
                    2            For the foregoing reasons, the Court should grant Defendants’ motion to
                    3   compel arbitration on all of Plaintiff’s claim and dismiss, or in the alternative, stay
                    4   Plaintiff’s action.
                    5
                        Dated: October 15, 2018                MORGAN, LEWIS & BOCKIUS LLP
                    6
                    7
                                                               By: /s/ Charles J. Malaret
                    8                                             Charles J. Malaret
                                                                  Kathryn T. McGuigan
                    9                                             Emily L. Calmeyer
                 10                                                Attorneys for Defendants, Shiseido
                                                                   Americas Corporation, f/k/a Giaran, Inc.;
                 11                                                Raymond Fu
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP                                                       17
 ATTORNEYS AT LAW                                                    MEMORANDUM OF POINTS & AUTHORITIES ISO
   LOS ANGELES
                        DB2/ 35074412.2                            DEFENDANTS’ MOTION TO COMPEL ARBITRATION
